  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


WENDALL JEFFERSON,             )
                               )
     Petitioner,               )
                               )          CIVIL ACTION NO.
     v.                        )            3:17cv672-MHT
                               )                 (WO)
UNITED STATES OF AMERICA,      )
                               )
     Respondent.               )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The      United      States       Magistrate     Judge's

recommendation (doc. no. 9) is adopted.

    (2) The “Motion to Revisit Sentence Pursuant to the

‘Holloway Doctrine’” (doc. no. 2) is denied, and to the

extent the motion may be construed as a motion under 28

U.S.C.    §   2255   to   vacate,   set    aside,   or   correct

sentence, it is dismissed for lack of jurisdiction.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 31st day of March, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
